Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pages 3 and 6 “an elliptical spherical structure” has no accepted meaning in the art. While the term has literal support in the specification and an “elliptical spherical structure” is understood to mean a “spheroid” shaped object, the drawings show a shape that is simply reflected along a longitudinal axis, and is not a revolved body. Therefore, the shape cannot be a spheroid. Therefore, examiner is broadly interpreting the term to broadly mean “generally having a shape similar to a spheroid.” 
Appropriate correction is required.
Claim Objections
Claims 1, 3, and the claims depending therefrom are objected to because of the following informalities:  
Claim 1 lines 7-8 recite “an upper bladder and a lower bladder” should be corrected to “an upper bladder portion and a lower bladder portion” for the sake of clarity.  
Claim 1 line 9 “upper bladder and the lower bladder” should be corrected to “upper bladder portion and the lower bladder portion” for the sake of clarity.
Claim 3 line 2 “upper bladder” should be corrected to “upper bladder portion” for the sake of clarity.
Claim 3 line 3 “lower bladder” should be corrected to “lower bladder portion” for the sake of clarity.
Claim 3 line 3 “elliptical spherical structure” has no accepted meaning in the art. While the term has literal support in the specification and an “elliptical spherical structure” is understood to mean a “spheroid” shaped object, the drawings show a shape that is simply reflected along a longitudinal axis, and is not a revolved body. Therefore, the shape cannot be a spheroid. Therefore, examiner is broadly interpreting the term to broadly mean “generally having a shape similar to a spheroid.” 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, the preamble recites “A/The massage cushion structure hung on a seat back”. It is unclear whether applicant meant the preamble to be functional (“configured to be hung on a seat”), or whether the applicant intended the seat back to be a positively recited feature of the claim. For the purpose of examining claim 1, examiner is interpreting the preamble to be functional regarding the seat back, thereby requiring a massage cushion structure configured to be hung on a seat back. 
Regarding claim 1, line 7 recites “a gourd shape”. The definition of “gourd” according to Merriam-Webster is “any of a family (Cucurbitaceae, the gourd family) of chiefly herbaceous tendril-bearing vines including the cucumber, melon, squash, and pumpkin.” The definition of gourd encompasses multiple shapes, and the specification merely mentions a gourd shape without further definition (Pages 3, 4, and 6). Therefore, examiner interprets a “gourd” shape to match the shape provided in Figs. 1 and 3. 
Regarding claim 3, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “elliptical truncate cone structure” in claim 3 is used by the claim to mean “a semi flat truncate cone structure” while the accepted meaning is “requiring a base in the form of an ellipse, being a revolved shape.” While the written portion of the specification has direct and literal support for the shape phrase, the device shown in the drawings is not representative of the usual shape applied to the term. Examiner is interpreting the term to broadly mean “generally having a shape similar to an elliptical truncated cone”. The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2013/0076091A1 to Limpaitoon (hereinafter “Limpaitoon”).
Regarding claim 1, Limpaitoon discloses a massage cushion structure hung on a seat back  (Fig. 1 lumbar support device 20), comprising 
	a back cloth sleeve (Fig. 1 flexible cover 30 houses bag 25; Paragraph 0028 states “the cover may be made of one or more natural or synthetic materials, such as fabric, genuine leather, artificial leather, rubber, vinyl, or any other composite or laminate materials”; Examiner notes Merriam-Webster defines “fabric” as a cloth, thus a fabric cover reads on Applicant’s cloth sleeve) and a bladder provided in the back cloth sleeve (Fig. 1 bag 25), wherein 
	the back cloth sleeve comprises an upper portion, a middle portion, and a lower portion which are sequentially connected to each other in a smooth transition (Fig. 1 flexible cover 30 naturally has an upper, middle, and lower portion which are all connected), 
	the middle portion being of a trapezoid structure which is narrow at an upper end thereof and wide at a lower end thereof (Fig. 1 flexible cover 30 tapers as it goes toward the headrest, and thus naturally forms a trapezoidal structure in the middle section); and 
	wherein the bladder is in a gourd shape and comprises an upper bladder and a lower bladder which are in communication with each other (Fig. 1 bag 25 is a gourd shape; bag 25 has an upper bladder portion and a lower bladder portion (See annotated Fig. 1)), a connecting area between the upper bladder and the lower bladder being configured to constrict inward (See annotated Fig. 1; Examiner notes the connecting area is capable of constricting due to deflation of bag 25), and the bladder is located in the middle portion of the back cloth sleeve and supports the middle portion of the back cloth sleeve to bulge (Fig. 2 shows bag 25 is in a middle portion of flexible cover 30; Figs. 5A& 5B shows the bladder and thus the cover bulges).  

    PNG
    media_image1.png
    758
    647
    media_image1.png
    Greyscale

Regarding claim 2, Limpaitoon discloses the massage cushion structure hung on a seat back according to claim 1, and further discloses wherein the back cloth sleeve is provided at an upper end and a lower end thereof with clamping strips (Fig. 1 end 32 is the upper clamping strip, end 35 is lower clamping strip; Paragraph 0028 discloses the ends are strips), wherein the clamping strip at the upper end of the back cloth sleeve is detachably connected to a buckle and is mounted on a supporting column at a top of the seat back by means of the buckle (Fig. 1 buckle 45; Fig. 3 shows the buckle mounts the cover to the top of the seat back), and the clamping strip at the lower end of the back cloth sleeve is inserted into a connecting gap between the seat back and a seat base (Figs. 3 & 4 show end 35 & insert 40 connected to end 35 are inserted into a gap between the seat back and the seat base).  
Regarding claim 3, Limpaitoon discloses the massage cushion structure hung on a seat back according to claim 1, and Limpaitoon further discloses wherein the upper bladder is of an elliptical truncated cone structure, and the lower bladder is of an elliptical spherical structure, the connecting area between the upper bladder and the lower bladder {ZZLD-20007-USPT/01157954v1} 10constricting inward to form a semicircular structure (See annotated Fig. 2 and comparison to Applicant Fig. 1 below).

    PNG
    media_image2.png
    716
    1370
    media_image2.png
    Greyscale

Regarding claim 4, Limpaitoon discloses the massage cushion structure hung on a seat back according to claim 1, and Limpaitoon further discloses wherein the upper portion is of a strip structure and is provided correspondingly at a shoulder-resting position of the seat back (Fig. 3 shows that upper end 32 is at the top of the seat back, where a shoulder-resting position exists; Paragraph 0028 discloses the upper end is a strip); the lower portion is of a trapezoid structure narrow at an upper end thereof and wide at a lower end thereof and is inserted into a connecting area between the seat back and a seat base (Fig. 1 lower end 35 is generally a trapezoid; Figs. 3 & 4 show end 35 which is connected to insert 40, are both inserted into a gap between the seat back and the seat base), the upper end of the lower portion having a width smaller than a width of the lower end of the middle portion (Fig. 1 shows the upper end of lower end 35 is more narrow than lower end of the middle portion).  
Regarding claim 5, Limpaitoon discloses the massage cushion structure hung on a seat back according to claim 1, and Limpaitoon further discloses wherein the middle portion is provided at two sides thereof with back straps for connecting to the seat back (Fig. 11 adjustable strap 65’’ provided at both sides of the seat portion), wherein the back straps are located at a position where a width of the middle portion is the largest, and the back straps correspond to a waist-resting position of the seat back (Fig. 11 shows the straps are at the widest portion of the middle portion where a user’s waist would be).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-9033416-B1 to Vanderhorst; US-7059678-B1 to Taylor; US-5785669-A to Proctor; US-5314235-A to Johnson; US-20180199729-A1 to Bullard; US-20180140100-A1 to Cribbs; US-20170332802-A1 to Stern; US-20170326007-A1 to Hiemenz; US-20150151658-A1 to Burris; US-20150145297-A1 to Lee; US-20120112506-A1 to Glyck; US-20100145245-A1 to Chen; US-20040130452-A1 to Cherubini; US-10730418-B1 to Feick; and US-9845034-B1 to Lew. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                  


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785